  Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1435 Page 1 of 14


                             ROBER'f J. BRAN MAN          .                           JREAL HEREDI I AMEN I'S
ANA                          DOJ _Attorney_ Appellate Section                         'ONVENTION, 5 OCTOBER 1961
                             P.O. Box 502
                             Washington, D.C. 20044
                                                   ~TIONS,
                                       MANDATES, AND
                                      LAWFUL PROTEST
                           THE LAW DOES NOT PERMIT IMPOSSIBILITIES

      Utah County                                       )
                                                        )                   Asseveration
      Utah Republic                                     )
      united States of America                          )         L.S. b ,,
                                                                            Signed only in correct public capacity
                                                                            As beneficiary to the Original Juri sdiction.

      NOTICE . The term "Original Jurisd iction" herein and in all other documents iss ued by Paul-
      Kenneth: Cromar, means the constitution for the united States of America, anno Domini 1787,
      and articles of amendment anno Domini 1791 and other original parent agreements as indexed in
      Paragraph Number 12 below.

                                    Let Right Be Done, Though The Heavens Should Fall


              I, Paul-Kenneth: Cromar a/k/a Paul-Kenneth of the family :Cromar, in public capacity
      as beneficiary to the Original Juri sd iction, being of majority in age, competent to testify , a self-
      realized entity, a free , living and breathing Man upon the free soil , an American citizen of the
      American Republic, My yeas being yeas, My nays being nays, do hereby state that the truths and
      facts herein are of first hand personal research, true , correct, complete, certain, and not
      mi sleadi ng, so he lp me GOD.

                                                     PUBLIC NOTICE

             THIS DOCUMENT GIVES NOTICE TO all Public Officials by and through the
      Office of the Secretary of State, the United States of America a/k/a UNITED STATES a/k/a
      U.S. a/k/a UNITED STATES OF AMERICA, and the Office of the Secretary of State, the
      State of Utah a/k/a Utah a/k/a STATE OF UTAH a/k/a UT a/k/a "this State" and to all
      whom it may concern, of the DECLARATIONS, LAWFUL PROTESTS and other matters
      contained herein.

       -------------- --- --- -- ------ --- ---- --- ------ --- --- --- ---------- --- -- --- --
                                          NOTICE OF FOREIGN Jl'RISDICTION
                                      TO: ALL lJ.S. AND STATE AGENTS & OFFICERS

      When this notice is affixed to a premises, all property therein and attached thereto is under the custod y and
      control of the above-noted foreign official and not subject to intrusion or seizure. The bearer of this Notice has
      been duly notified to the Department of State pursuant to international law and enjoys immunity from criminal
      and civil jurisdiction, arrest and detention. Under international convention, the bearer sho uld be treated with
      respect and all steps should be taken to prevent attack on the bearer's freedom, mobility, interests and property.

          Law enfo rcement inquiries ma~ be made to the U. S. Department of State Authentication s Office. (202 ) 64 7---W0O.
               Legalization inquiries may be made to the U.S. Delegation for the Hague Convention. (202) 776-8 3.i2.



                                                                  1
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1436 Page 2 of 14




                                DECLARATIONS
  APPELLATION, STATUS, AND FACTS
   I.     KNOW ALL MEN BY THESE PRESENTS, Paul-Kenneth: Cromar, a/k/a Paul-
   Kenneth of the family : Cromar does hereby state, assert and aver all of the following:

   2.      Paul-Kenneth: Cromar, is a living, breathing free Man upon the free soil, an
   American citizen of the American Republic, also known as a declared Utah state national,
   beneficiary to the Original Jurisdiction.

   3.      Paul-Kenneth: Cromar, is not a United States Citizen, subject, vessel or "person" as
   defined in Title 26 United States Code, Section 7701 or elsewhere, or any other ens legis artificial
   person, individual , entity, fiction of law, procedural phantom or juristic personality,
   notwithstanding the reproduction of any such fictions in any media, computer, record or
   instrument, written or electronic.

   4.      Paul-Kenneth: Cromar, is foreign to the United States and retains official authority
   within his chosen jurisdiction. As beneficiary to the Original Jurisdiction, he is not subject to nor
   does He volunteer to submit to or contract with any ens legis artificial or corporate jurisdiction to
   which a United States person may be subject.

   5.      Paul-Kenneth: Cromar, reserves all Rights, Remedies and Defenses granted to him
   by God and memorialized by Paul-Kenneth: Cromar's correct public capacity as beneficiary to
   the Original Jurisdiction.

   6.       Paul-Kenneth: Cromar, waives no Rights, Remedies or Defenses nor yields
   imprescriptible Rights including, without limitation, the Right to movement and travel without
   restriction, permission or license in any conveyance of His choosing on any public roadway in
   America, and the right to bear arms for the protection of His family , friends and neighbors
   without restriction, unless such wavier is specifically done so lawfully in writing.

   7.      Paul-Kenneth: Cromar, did not, does not, nor does he ever intend to volunteer,
   consent or contract to being identified as, of, or connected by any nexus to, any institutional ,
   bifurcated, public cestui que trust or other fictional construction of law or ens legis entity of a
   political state or subdivision thereof, in any capacity including, without limitation, as trustee , co-
   trustee, surety, co-surety, officer co-officer, fiduciary or co-fiduciary.

   8.     Paul-Kenneth: Cromar, reserves the nature and character of his exact and proper
   designation as:
                                 Paul-Kenneth: Cromar

   or in the alternative,

                                 Paul-Kenneth of the family , :Cromar.

   . . . which shall be spelled written, formatted, printed, engraved and inscribed now and in
   perpetuity in all media exactly and precisely as just above-written with a first and second given
   name separated from , and joined to, a family name by a mark of punctuation or the words "of the


                                                     2
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1437 Page 3 of 14



   family"; with the first letter of each given and family name being capitalized and all other letters
   being written in lower case fully in accord with the Rules of English Grammar.

   9.      Trade Mark notice. The name Paul-Kenneth: Cromar by common law is Trade
   Marked TM and all trade names and derivatives thereof, whether or not registered, are Trade
   Marked TM by and property of Paul-Kenneth: Cromar, to whom all rights are reserved. The use
   thereof without the express written permission of Paul-Kenneth: Cromar, creates a voluntary
   and informed consensual contract obligating the unauthorized user to the payment of a Trade
   Mark infringement fee as follows:

   A Trade Mark infringement fee in the sum certain of two-hundred fifty-thousand dollars
   ($250,000.00) lawful specie, gold, or silver, American mint, or certified bullion, Lawful coin
   money at current spot market price pursuant to the Constitution for the united States of America,
   1787 anno Domini, amended anno Domini 1791, Article 1, Section l 0, Clause 1, shall apply to
   each unauthorized use of the designation Paul-Kenneth: Cromar, and to each attempt or event
   of conversion, alteration, distortion and/or misnomer whether by improper spelling, abbreviation,
   capitalization, initializing, reversal of parts, or conversion to a fiction of law or other juristic
   personality or artificial being.

   I 0.   Clause I, shall apply to each unauthorized use of the designation Paul-Kenneth:
   Cromar, and to each attempt or event of conversion, alteration, distortion and/or misnomer
   whether by improper spelling, abbreviation, capitalization, initializing, reversal of parts, or
   conversion to a fiction of law or other juristic personality or artificial being.

   11.     The legal doctrine of idem sonans is inapposite to Paul-Kenneth: Cromar, whether
   oral or written; all such improper usages and misnomers comprising infringement on the above-
   noticed copyright.

   12.     Paul-Kenneth: Cromar, does hereby acce t the Original Jurisdiction, to wit:

           A.       Constitution for the united States of America, anno Domini 1787,
                    Articles of Amendment anno Domini 1791;

           B.       National Bill of Rights, anno Domini 1776;

           C.       The Northwest Ordinance, anno Domini 1787

            D.      Constitution of Utah, anno Domini 1896;

            E.      Bill of Rights for Utah, anno Domini 1896;

    13.     Paul-Kenneth: Cromar, does hereby further state, assert and aver the following facts:

            a.    It is well established the Hague Regulations and Geneva Convention IV specifically
            protect the original jurisdiction from encroachment upon internationally protected people.

            b.    Furthermore, it is well established under public policy that citations, legislations,
            prescriptions and other comprise a cloak to disguise collateral undertaking in U.S. Funds.
            All such offers want for authority under original organic State Constitutions pursuant to
            which they are forbidden and can never be duly enacted.

            c. The U.S . a/k/a the United States is defined as a federal corporation at Title 28 USC
            3002( 15).

                                                     3
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1438 Page 4 of 14



          d. The United States is bankrupt pursuant to Perry v. United States, 294 US 330-381
          (1935); 79 L. Ed 912.

          e. United States is an obligor/grantor to the Federal Reserve Bank pursuant to the Federal
          Reserve Bank Act of December 23, 1913, 38 Stat 265 , Ch. 6.

          f. The said Federal Reserve Bank Act comprises a contractual granting by Congress to
          the Federal Reserve Bank of a paramount and enduring (ex-warrant 1913-1933) lien on
          the assets of the United States and all parties who would use bank notes issued by the
          Federal Reserve Bank pursuant to 38 Stat 265, Ch. 6 p266-267.

           g. The Congress of the United States, by authority of the Gold Bullion Coin Act of 1985 ,
           PL 99-185, December 17, 1985, 99 Stat 1177 has decreed its intention that all Americans
           can no longer be forced into an obligor/grantor status in relation to said Federal Reserve
           Bank Notes.

           h. The Constitution for the united States of America, 1787, Article 1, Section 4, Clause 2
           (1856) states that Congress shall assemble at least once in every year, which shall be the
           first Monday of December. Notwithstanding, Amendment XX , Section 2 (1933) states:
           "The Congress shall assemble at least once in every year, and that such meeting shall
           begin at noon on the third day of January, unless they by law appoint a different day. "


   14.     The Constitution cannot be in conflict with itself. The de Jure legislature of the united
   States of America identified as " Congress" in the aforementioned Article 1, Section 4, Clause 2
   ( 1856) adjourned "sine die " in 1861. Evidence of its reconvening in the absence of a
   congressional quorum has not been exhibited by the United States. The national legislative body
   discernible in Amendment XX, Section 2 first appeared in 1863 by executive resolution as a
   department of the Executive Branch of government pursuant to " Emergency War Powers. " This
   de facto " Congress" was conceived and continues to sit at the pleasure of the president of the
   corporate ens legis UNITED ST A TES.

   15.    The de Jure private people who, by their inherent character in rerum natura, are foreign
   to and wholly without the corporate ens legis United States are not subject to the actions, acts
   and whims of the ens legis Congress of the corporate UNITED ST ATES. Accordingly, living
   Men in rerum natura are not subject to the Federal Reserve Bank Act of December 23 , 1913
   which wants for force and effect of law in the Original Jurisdiction.

   16.     Disclosure of the facts and frauds stated herein has been denied to Paul-Kenneth:
   Cromar, in his rightful capacity as beneficiary of the Original Jurisdiction by an extraordinary
   and persistent policy of covin, conspiracy, and collusion constructed and condoned by the
   UNITED ST ATES Congress, Amendment XX , the Federal Reserve Bank/System , and
   contractors, agents, assigns, successors, heirs, representatives, obligors and grantors thereof.

   17.      It is well settled in law that " no right, by ratification or other means, can arise out of
   fraud. " Fraud vitiates everything it touches. There exists no lawful statute of limitation on fraud .

   18.     By this PUBLLC NOTlCE, DECLARATIONS AND LAWFUL PROTEST, the
   following addendum is attached by reference herein in its entirety to any and all Federal Reserve
   Notes, public policy instruments, and documents regardless of kind arising from or relating to the
   Federal Reserve Bank/System which are held, received or used by Paul-Kenneth: Cromar, now
   and in perpetuity:

                                                    4
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1439 Page 5 of 14




       "The use of this instrument/conveyance by Paul-Kenneth: Cromar, is of necessity
        only and under Lawful Protest, nunc pro tune to December 23, 1913, in the absence
        of a reasonable alternative."

  19.     The labor of Paul-Kenneth: Cromar, is measured and valued quantum meruit
  exclusively in gold and silver coin. As the value of such labor is tangible, it cannot be measured
  by any instrument which serves as evidence of debt, notwithstanding that the operational currency
  of the corporate UNITED ST A TES consists exclusively of instruments noted thereon to be
  evidence of liability.

   20.      Paul-Kenneth: Cromar, hereby expressly states his intention to pay, extinguish and
   satisfy all of His obligations and make all parties whole. Accordingly, Paul-Kenneth: Cromar,
   specifically disavows the use of "discharge" as a fraudulent transaction which implies payment
   but serves to covertly transfer the debts of Paul-Kenneth: Cromar, to other parties contrary to
   Paul-Kenneth: Cromar, deeply held Scriptural beliefs under God regarding theft and deceit.

   21.    Paul-Kenneth: Cromar, is not now and has never been a United States Citizen under the
   Fourteenth and Sixteenth Amendments of the ens legis Constitution for the corporate UNITED
   ST ATES, notwithstanding any failures to proP.erly pass the said amendments into law.

   22.   Paul-Kenneth: Cromar, has the absolute unalienable Divine right to keep and bear
   arms of any kind for protection of Self, family, and neighbors, by his own will and this
   DECLARATION .

   23.     Paul-Kenneth: Cromar, has the absolute unalienable Divine right to move and
   travel upon all public roadways in America, of whatever kind and nature, in whatever mode or
   carriage of transportation He may choose, without license or permission or any other
   infringement of that right, by His own will and this DECLARATION.

   24.     In addition to all of the above, Paul-Kenneth: Cromar, retains all of the Rights as
   enumerated and protected by the constitutions, bills of rights , and ordinance pursuant to the
   Original Jurisdiction .



   LAWFUL PROTEST
   As it is a crime to conceal a crime and conceal a fraud, Paul-Kenneth: Cromar, makes
   Lawful Protest against, abjures, denounces, refuses, takes exception and does not assent to:

   1.     The formation of any institutional , bifurcated, public, cestui que trust in violation of the
   copyright of Paul-Kenneth: Cromar, previously declared herein.

   2.        Any allegation or presumption that Paul-Kenneth: Cromar, has consented expressly or
   tacitly to being a Citizen pursuant to the Fourteenth and/or Sixteenth Amendment of the ens legis
   Constitution of the UNITED ST ATES.

   3.      Any pledge, mortgage, lien or encumbrance by the Council of State Governors, March 6,
   1933 which would identify Paul-Kenneth: Cromar, as a security , surety , co-surety or collateral
   for any part or portion of the public debt which has been hypothecated by the use of counterfeited
   Federal Reserve securities.

                                                    5
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1440 Page 6 of 14




   4.      The forced involuntary use of U.S. funds such as Federal Reserve Bank/System notes ,
   commercial liability instruments and electronic liability transactions as part of a scheme to
   compel the principals to impart artificial commodity value to the liability evidenced thereon, on
   the authority of MacLeod v. Hoover, (June 22, 1925) No. 26395, S. Ct. Louisiana; 105 S. Rep .
   305, that court citing U.S . Bank v. Bank of Georgia, 23 U.S. 333, 10 Wheat, 333, 6 L. Ed. 34.

   5.       Any presumption that Paul-Kenneth: Cromar, has volunteered to be a debtor in
   possession of Federal Reserve Notes with expectation of a quid pro quo; a guarantor/surety/co-
   surety on the lien created by the Federal Reserve Bank Act of December 23 , 1913; a party to any
   confidence game, scheme, forced or cestui que use whereby paper wanting inherent value is
   placed into circulation by the Federal Reserve Banks in lieu of Constitutionally required gold or
   silver; a party to the failure of public officials and Federal Reserve principals to provide full
   disclosure of the liabilities and perils of using private scrip, instruments of debt, corporate U. S.
   obligations, and Federal Reserve Notes as inauthentic replacements for lawful money.

   6.      Any presumption that Paul-Kenneth: Cromar, has at any time expressed or implied a
   promise to guarantee the debt hypothecated by the said Federal Reserve Act, the private debt of
   the corporate UNITED ST A TES, or any obligations of the Federal Reserve Banks, agents,
   contractors, assigns , successors, heirs and grantors thereof, now and in perpetuity.

   7.        Any presumption that Paul-Kenneth: Cromar, has at any time volunteered expressly or
   tacitly to join as a co-conspirator in any fraud, conspiracy, covin, collusion, confederation or joint
   business venture operated by the de facto ST A TE OF UT AH and the corporate ens legis
   UNITED STATES as a surety, co-surety, guarantor or other obligor.

   8.       Any attempt to induce Paul-Kenneth: Cromar, to act as a tort feasor to the Constitution
   for the united States of America, anno Domini 1787, where at Article 1, Section 10, it states "No
   State shall ... emit bills of credit; make anything but Gold and Silver Coin a tender in ayment of
   debts," all such offers being refused for fraud.

   9.       Pursuant to the Original Grant of Depositum for Bailment via the 1896 Constitution of
   UT AH, Paul-Kenneth: Cromar, makes Lawful Protest against, abjures , denounces, refuses ,
   takes exception and does not assent to the calculated use of legal fictions to undermine and
   convert the political Will of the People on the free soil of the organic country known as Utah into
   a legislative democracy that transforms the free People into subjects of the municipal law of
   foreigners within the geographical exterior boundary of Utah and contrary to the Northwest
   Ordinance and the original Grant of the People, September 17, 1787, anno Domini, as amended
   1791 , anno Domini.



   MANDATES
   IT IS HEREBY EXPRESSLY MANDATED TO IMMEDIATELY:

   1.      RETURN THE DEPOSITUM FOR BAILMENT to Paul-Kenneth: Cromar, in his
   capacity as descendent by blood of the original Bailor/Grantor/Settlor and his endowment to
   warrant same by Almighty God, pursuant to the terms , conditions, stipulations, exceptions and
   reservations contained within the Original Grant.




                                                     6
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1441 Page 7 of 14



  2.       ACKNOWLEDGEMENT, RECOGNITION AND RETURN BY THE BAILEE OF
  THE SAID DEPOSITUM OF BAILMENT to Paul-Kenneth: Cromar, as repository trustee
  for the Original public Trust.

  3.      EXHIBIT THE AUTHORITY whereby Paul-Kenneth: Cromar, can be compelled,
  forced or enticed to falsely act as a tort feasor to Article I, Section I 0, Clause I of the Original
  Grant against his will by using the aforementioned fictional bank notes within a scheme of
  discharge disguised as payment. Failure to so exhibit within fifteen ( 15) days of PUBLIC
  NOTICE comprises stipulation that no such authority exists.

   4.       EXHIBIT THE AUTHORITY whereby Paul-Kenneth: Cromar, can be compelled,
   forced or enticed to falsely present himself as a United States Citizen/person in violation of the
   Fourteenth and Sixteenth Amendments prohibition against slavery and inv.oluntary servitude.
   Failure to so exhibit within fifteen (15) days of PUBLIC NOTICE comprises stipulation that no
   such authority exists.

   5.        ADMIT OR DENY that all actions of the UNITED ST ATES, the ST ATE OF Utah and
   all political subdivisions thereof whether judicial, administrative, municipal, county or otherwise
   are by their nature actions imlebitatus assumpsit. Failure to respond within thirty (30) days of
   PUBLIC NOTICE comprises admission of an ongoing Fraud against the beneficiaries of the
   Original Jurisdiction.

           '-' Suits as well as transfers may be the protective coverings of fraud ," Steelman v. All
           Continent Corp., 30 I US 278, 81 L. Ed I 085 ; Shapiro v. Wilgus, 287 U.S. 348 , 355 , 53
           S. Ct. 142, 144, 85 A.L.R. 128. "The fact that the means employed to effect the
            fraudulent conveyance was the judgment of a court and not a voluntary transfer does not
            remove the taint of ill egality," First National Bank v. Flershem , 290 US 504, 78 L. Ed.
           465 . " .. . it is obvious that the fraud did not occur in open court nor in that sense enter
            into the decrees under attack, hence the fraud of which we complain was not susceptible
            to insulation. In the language of Shapiro v Wilgus, 287 US 348, 77 L. Ed 355 . It was part
            and parcel to a scheme whereby the form of a judicial remedy was to supply a protective
            cover for a fraudulent design ." Also, Steelman , supra Flersham , supra, Braun, supra.,
           "That in the absence of an adversary trial or decision the distinction between extrinsic
            and intrinsic fraud becomes immaterial and made clear by the followin g from the
            Throckmorton opinion ," 98 US 61 , 65 , Braun, supra.

   6.      EXHIBIT VERIFIED EVIDENCE proving the time, place and nature of full disclosure
   of the benefits, risks and perils by which Paul-Kenneth: Cromar, could knowingly volunteer
   to submit to the Federal Reserve Bank Act of 1913. Failure to so exhibit within thirty (30)
   days of PUBLIC NOTICE comprises stipulation that no such disclosure was made.

   7.      ADMIT OR DENY that Paul-Kenneth: Cromar, did in fact knowingly and
   voluntarily ratify the cestui que trust created by the UNITED ST A TES through the Federal
   Reserve Bank Act of 1913 which resulted in the use of grammatical derivations of Paul-
   Kenneth: Cromar's name in a scheme of intentional misnomer for profit and gain. Failure
   to respond within thirty (30) days of PUBLIC NOTICE comprises denial that the cestui que
   trust created by the UNITED ST ATES through the Federal Reserve Bank Act of 1913 was
   ever duly and lawfully ratified by and any assumpj:ion of such ratification is false.

   8.       EXHIBIT VERIFIED EVIDENCE proving the knowledgeable and voluntary
   ratification and acceptance by Paul-Kenneth: Cromar, of the aforesaid cestui que trust.
   Failure to so exhibit within thirty (30) days of PUBLIC NOTICE comprises stipulation that
   the said cestui que trust was never ratified by Paul-Kenneth: Cromar, and any assumption
   of such ratification is false.
                                                         7
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1442 Page 8 of 14




   9.      EXHIBIT VERIFIED EVIDENCE proving the granting of a copyright license by
   Paul-Kenneth: Cromar, expressly conveying to the licensee the authority to use
   grammatical derivations of the proper name belonging to Paul-Kenneth: Cromar, in a
   scheme of intentional misnomer for profit and gain through an unauthorized cestui que
   trust. Failure to respond within thirty (30) days of PUBLIC NOTICE comprises stipulation
   that all such misnomers and uses of the aforesaid cestui que trust comprise intentional
   copyright infringement.

   10.     I Paul-Kenneth: Cromar, do hereby deny having received disclosure of the
   existence, benefits, risks and perils of a cestui que trust named derivatively at any time, or
   having been asked to ratify the said trust. Consequently, I do hereby deny, denounce,
   adjure and disavow having ever ratified any such trust.

   11.     I Paul-Kenneth: Cromar, Beneficiary of the cestui que trust, rejects and never accepted
   Offer to contract, and did not and does not consent to any proceedings, and REBUKES all
   dishonored officials herein named for their part in aiding and abetting the DENIAL to the
   Cromar family their unalienable DUE PROCESS , HEARING and TRIAL BY JURY, and
   the irre2arable harm to our Life, Liberty and Pursuit of Ha2 iness and ronei::_ty .

   12.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate All debt
   against Paul-Kenneth: Cromar, AND Barbara-Ann: Cromar, from the IRS be
   released, immediately voided, all liens and notices of lien voided, and all claims on land,
   property, improvements, or any pursuit of happiness at a place commonly known as 9870
   North Meadow Drive in a neighborhood known as Cedar Hills in Utah state, be returned
   to Paul-Kenneth: Cromar, AND Barbara-Ann: Cromar, with a DECLARATION
   OF APOLOGY for aiding and abetting the denying Constitutional rights to due
   process, hearing, trial by jury and justice, be drafted and signed by you, notarized,
   then be recorded on the property through the Utah County Recorder, with this
   original being mailed to the address below via NEXT DAY USPS mail If this
   mandate is not met, a penalty of ten thousand ($10,000.00) dollars a day will be
   enforced until such time the debt is paid in full, County record corrected, apology
   filed thereon, and if necessary, the house is returned with a $660,000 terrorism and
   threat of endangerment personal distress fee, plus $1000 per day penalty until fee is
   paid in full.

    13. I Paul-Kenneth: Cromar, beneficiary of cestui que trust do hereby instruct, Flesh-
   and-Blood MR. ROBERT J. BRANMAN being an officer of the CORPORATION
   cannot use the name of Paul KENNETH CROMAR, in any form , except as per written
   instructions, it is a felony in the Utah State.

   14. I Paul-Kenneth: Cromar, beneficiary of the cestui que trust, do not have a contract
   with any court of the UNITED STATES. If threatened in any manner, I Paul-Kenneth:
   Cromar, in the Body of Flesh-and-Blood by MR. DAVID A. HUBBERT, MR.
   GREGORY A. PHILLIPS , MS. MARY BECK BRISCOE, MR. JOEL M. CARSON III,
   MR. JEROME HOLMES, MS. CAROLYN B. McHUGH, MR. ROBERT E.
   BACHARACH, MR. JOHN W. HUBER, MR. ROBERT J SHELBY, MR. TIMOTHY
   D. DeGIUSTI, MS.EVELYN J. FURSE, MR. RYANS. WATSON, RICHARD E.
   ZUCKERMAN, MS. NANCY K PHILLIPS , R. A. MITCHELL, MS. WANDA I.
                                                  8
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1443 Page 9 of 14



  MANLEY, MS. JOAN FLACH or JOAN FLACK, and MR. "GARY CHAPMAN" (alias
  for Employee ID # 10000324 786), any Corporate employee, or any other suspected
  criminals not named here, charge for such fraud at Seventy-Five Thousand ($75 ,000.00)
  DOLLARS per officer, official or living individual. If any perceived threats are
  manifest, all the people/persons above may be exposed to investigation and prosecution
  for possible RICO violations, and all the fines, penalties and imprisonment there under.

   15.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
   ROBERT J. BRANMAN show that the corporate regulations have authority over the
   BODY of Flesh-and Blood of Paul-Kenneth: Cromar. And since the corporation of the
   UNITED STATES has no authority over the Body of Flesh-and Blood, now fraud and
   swindle in dishonor, and extortion charges, do now apply since trying to bring me into
   contract with the corporation of the UNITED STA TES , a penalty of ONE HUNDRED
   FIFTY THOUSAND DOLLARS ($150,000.00) now applies to the Corporation of the
   OFFICE of ADMINISTRATIVE HEARINGS a subsidiary of the UNITED STA TES
   Corporation for the distress that has been incurred to me in the Body of Flesh-and Blood.

   16.     I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
   ROBERT J. BRANMAN provide a certified co ies signed under the pains and enalty of
   perjury, of his Oath of Office, his Anti-Bribery Statement, his Foreign Agents
   Registration Act disclosure (see FARA.gov), and his bond number and bonding com any
   name, address, phone and agent contact, sent via NEXT DAY USPS in c/o the mailing
   address below.

   17.      I Paul-Kenneth: Cromar, beneficiary of cestui que trust mandate that MR.
   ROBERT J. BRANMAN provide a certified financial audit and record audit of ALL
   United States District Court records surrounding any case, including but not limited to
   filings, phone logs, texts, emails, audio and/or video recordings, payment, payer and/or
   payee name(s), bonds, claims, off-sets, and ALL associated cataloguing numbers -
   signed declaring if 100% accurate under the pains and penalty of perjury that nothing
   related to Paul-Kenneth: Cromar, and/or Barbara-Ann: Cromar, since January 1, 2007 to
   the present day delivery of above items, has been withheld - in both hard copy and
   electronic. This including but not limited to case filings from Circuit case 19-4075 (2: 17-
   cv-01223-RJS-EJF) and 19-41 29 (2: 19-cv-00255-TDD) and 2:20-cv-00224-DBB, with
   certified copies sent via NEXT DAY USPS mail free of charge, c/o my mailing address
   below.

   18. If these mandates are not met in a timely basis, then arrests BY the appropriate
   authorities, at the appropriate time after 30 days will be made. I Paul-Kenneth:
   Cromar, hereby MANDA TE MR. ROBERT J. BRANMAN immediately resign without
   retirement pay for fraud and swindle in dishonor committed as the highest officer of the
   US District Court as the official Clerk of the Court.

   19. I Paul-Kenneth: Cromar, Beneficiary of the cestui que trust, do hereby instruct
   MR WILLIAM P. BARR attorney general of UNITED STATES corporation, and
   responsible for all DOJ corporate employees for the UNITED ST ATES, to hereby
   enforce all above mandates. If these mandates are not met within thirty (30) days from
   the date of receipt of this PUBLIC NOTICE, DECLARATIONS, MANDATES AND
                                                9
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1444 Page 10 of 14



   LAWFUL PROTEST, all individual names mentioned in this document will be
   submitted to the US Marshals and/or the Utah County Sheriff for action.



   CAVEAT LAW - SUPREME COURT CASES
   1.       All public officials, Officers of government bodies politic, in all branches/departments,
   Executive, Legislative, or Judicial , being of Oath of Office, bonded to fidelity , are under
   ministerial duty , Supervisors v. United States ex rel. 71 U.S. 435 , 4 Wall 435 , U.S. v. Thomas,
   15 Wall 337, U.S. v Lee, 106, US 196, l S. Ct 240, fiduciary/trustees , U.S. v Carter, 217 US 286,
   30 S. Ct 515. "The implication of a trust is the implication of every duty proper to a trust...
   Whoever is a fiduciary or in conscience chargeable as a fiduciary is expected to live up to them."
   Buffum v Peter Barceloux Co. 289 US 227, 237; 77 L. Ed 1140, 1146, cited Braun v. Hansen,
   l 03 F .2d 685 ( 1939), wherein it further states "Being fiduciaries , the ordinary rules of evidence
   are reversed", must obey the law, Butz v. Economou, (US) 98 S Ct. 2895, Davis v Passman
   (1979, US) 442 US 226, 99 S. Ct. 2264.

   2.      "The law will protect an individual who, in the prosecution of a right does everything
   which the law requires him to do but fails to obtain his right by the misconduct or neglect of a
    ublic officer." Lyle v Arkansas , 9 Howe 314, 13 L. Ed 153, Duluth & Iron Range Co. v Roy ,
   173 US 587, 19 S. Ct 549, 43 L. Ed 820. " It is a maxim of the law, admitting few if any
   exceptions, that every duty laid upon a public officer for the benefit of a private person, is
   enforceable by judicial process". Butterworth v U.S. ex rel. Hoe, 112 US 50, 5 S. Ct 25, 28 L. Ed
   656.

   3.       "A ministerial officer is liable for an injury done, where his acts are clearly against the
   law ." Tracy v. Swartwout, 10 Pet. 80 , 9 L Ed 354. "The judicially fashioned doctrine of official
   immunity of judicial, legislative or executive officers does not reach so far as to immunize
   criminal conduct prescribed by an Act of Congress." O 'Shea v. Littleton, 414 US 488, 94 S Ct.
   669, " in equity there are certain rules prohibiting parties bearing certain relations to each other
   from contracting between themselves; and if parties bearing such relations enter into contracts
   with each other, courts of equity presume them to be fraudulent, and convert the fraudulent party
                                       th
   into a trustee." Perry on Trusts (7 Ed) Sec. 194, in Braun v Hansen (1939) 103 F 2d 685. Under
   the doctrines of res gestae, res ipsa loquitur, respondeat superior, as now having prior
   knowledge, authority , power, opportunity to preve nt or aid in preventing injury , damage, having
   been or about to be committed. Title 42 USCS Section 1986, as applies to public officials,
   Officers, by the existence of an agreement between two or more persons, acting in a private
   conspiracy, Mc Nalley v Pulitzer Pub. Co. ( 1976) 532 F 2d 69, 429 US 855 , 50 L Ed 2d 131 , to
   conspire, through said conspiracy, to impede or hinder, or obstruct or defeat the due course of
   justice in a State or Territory, with the purposeful intent to deny the equal protection of the law,
   und er color of State law or authority, or other, Griffin v. Breckinridge ( 1971) 403 US 88 , 91 S Ct.
    1790, depriving of having or exercising a Right, Federal Conspiracy to Obstruct Justice Act (Title
   42 USCS Section 1985(2), deprivation of due process, even by federal officials, Williams v.
    Wright (1976) 432 F Supp 732 , Founding Church of Scientology v Director, FBI (1978)459 F
   Supp 748 , 98 L Ed 2d 150, I 08 S Ct 199, even District Attorneys, Rouselle v Perez ( 1968) 293 F
   Supp 298, places upon you the badges of fraud , prior knowledge, superior knowledge of the law,
   will of intent, perjury of Oath of Office, constructive treason, bad faith , breach of
   fiduciary/trustee responsibility , whereupon "Being fiduciaries, the ordinary rul es of ev idence are
    reversed ," ( 1939) 103 F 2d 685. Further, being advised, as in Ex Parte v Youn g, 209 US 123
   (1908), "The attempt of a State Officer to enforce an unconstitutional statute is a proceeding
    without authority of and does not effect, the State in its sovereign or governmental capacity,
                                                     10
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1445 Page 11 of 14



   and is an illegal act, and the officer is stripped of his official character and is subject in his
   person to the consequences of his individual conduct. The State has no power to impart to
   its officer immunity from responsibility to the supreme authority of the United States."
   (Emphasis added.)

   Support NOTES from lower courts: From Perry on Trusts, (7th ed), Sec. 851 " ... in order that
   the release, confirmation, waiver, or acquiescence may have any effect .... The cestui que trust
   must also know the Law, and what his rights are, and how they would be dealt with by the
   court." The Supreme Court of Arizona in Garrett v Reid Cashion Land, 34 Ariz 245, 270 P. 3044
   at page 1052 quotes thus from Adair v Brimmer, 74 NY 539 "Confirmation and ratification imply
   to legal minds, knowledge of a defect in the act to be confirmed, and the right to reject or ratify it.
   The cestui que trust must therefore not only have been acquainted with the facts , but apprised by
   the law, of how these facts would be dealt with by a court of equity, All that is implied in the act
   of ratification, when set up in equity by a trustee against his cestui que trust, must be proved, and
   will not be assumed. The maxim ' ignorantis legis excusat neminem ' cannot be invoked in such a
   case. The cestui que trust must be shown to have been apprised of his legal rights."
   (Emphasis added.) Also from Ungrich v Ungrich, 115 NYS 413 , 417, "The rule (is) that to fasten
   ratification upon a cestui que trust he must not only have been acquainted with all the facts , but
   apprised also in the law, and how such facts would be dealt with by a court of equity. " Likewise,
   Thaw v Thaw, 27 Fed 2d 729, US v Carter, 217 US 286, 54 L Ed 769, Wendt v Fisher (Cardozo,
   J.) 234 NY 439, 154 N.E. 303 , Leach v Leach, 65 Wis. 284, 26 NW 754.

   4.        The delay in discovery of the Frauds stated herein pursuant to Amendment XX provides
   no defense to the remedy , !aches or otherwise. Michaud v Girod, 4 How 503 , @ 561 , 11 L Ed
   1076, Pomeroy ' s Equity, Sec. 847, Wiget v Rockwood 69 F @d 326, et seq. , and from Texas &
   Pacific Ry , v Pottorff, 291 US 245 , 78 L Ed 777 , in Braun, supra, "the doctrine is thus affirmed.
   It is the settled doctrine of this court that no rights arise on an ultra vires contract, even though the
   contract has been performed ; and this conclusion cannot be circumvented by erecting and
   estoppel which would prevent challenging the legality of a power exercised." And from US v
   Grossmayer, 9 Wall 72, 19 L Ed 6 27, "A transaction originally unlawful cannot be made any
   better by being ratified." And, further, following Braun, supra, " It is held axiomatic that no right,
   by ratification or other means, can arise out of fraud. " 13 C.J. 492, Sec. 440, 6 R.C. L. , p 698 , the
   following is quoted in Thompson on Corporations, 3rd Ed Sec. 2828 , from Central Transportation
   Co. v Pullman Palace Car Co., 139 US 24, as established doctrine of the Supreme Court, "No
   performance of either side can give the unlawful contract any validity, or be the foundation of any
   right of action upon it." As said long ago by the great Justice Story in Prevost v Gratz, 6 Wheat
   481 , 497 ; 5 L Ed 311 , 315, "It is currently true that length of time is no bar to a trust clearly
   established; and in a case where fraud is imputed and proved, length of time ought not,
   upon principles of eternal justice, to be admitted to repel relief. On the contrary, it would
   seem that the length of time during which the fraud has been successfully concealed and
   practiced, is rather an aggravation of the offense, and calls more loudly upon a court of
   equity to grant ample and decisive relief." (Emphasis added.)

    5.       It is a maxim of law that peonage and involuntary servitude are forbidden, and immunity
    is denied to any party, real or imagined, person or P,Ublic official who would or cons pjre to
    traffic in slaves or partici ate in aiding or abetting. Clyatt v US, 197 US 207 (1905), Plessy v
    Ferguson, 163 US 537, 542, " Whoever [Title 18 U.S .C. Sec.1581] holds or returns any person to
    a condition of peonage, or arrests any person with the intent of placing him in or returning him to
    a condition of peonage, shall be fined not more than $5 ,000 .00 or imprisoned not more than five
    years ."



                                                      11
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1446 Page 12 of 14



   6.       All public officials in receipt of this notice are required by their Oath of Office to
   answer. Notification of legal responsibility is "the first essential of due process of law" Connally
   v. General Construction Co., 269 U.S. 385,391. "Silence can only be equated with fraud where
   there is a legal or moral duty to speak or when an inquiry left unanswered would be intentionally
   misleading." U.S. V. Tweel, 550 F.2d.297. It is the ministerial fiduciary/trustee duty of each and
   every government official, officer, agent, contractor and assign of the UNITED ST A TES, the
   ST ATE OF UT AH, the Federal Reserve Banks/System, the International Monetary Fund, the
   International Finance Corporation, the International Bank for Reconstruction and Development,
   the Inter-American Development Bank, the World Bank, the Commission of the European
   Communities, the Organization for Economic Co-operation and Development, the United Nations
   and any and all other obligors/grantors who view this notice ("Respondents") to timely and fully
   answer, Federal Crop Insurance v Merrill (1947) 332 US 380., 92 L Ed 10, 68 S Ct 1, 175 ALR
   1075.

   7.       The period for Respondents to respond to this notice is thirty (30) days. Any party or
   public official wishing to answer, respond, refute, rebut, deny , object or protest any statement,
   term , declaration, denial or provision in this presentment must do so by Lawful Protest within
   thirty (30) days of the date of issuance or forever lose all rights , titles, interests, and the
   opportunity to plead. All such responses must be verified and have exhibitions and factual
   evidence in support annexed thereto.

   8.       Respondents may agree with all statements, terms, declarations, denials and
   provisions herein by remaining silent. Failure to timely respond to all such terms and
   provisions with which Respondents disagree comprises Respondents ' stipulation and confession
   jointly and severally to acceptance of all statements, terms , declarations , denials and provisions
   herein as facts , the whole truth, correct and fully binding on all parties .

   9.      This document serves as Notice of Fault in the event Res ondents fail to timely
   res ond.

   10.       Notice of Default shall be issued no sooner than three (3) days after Notice of Fault.
   Default is final three (3) days after Notice of Fault is issued. Default comprises Respondents
   consent jointly and severally to be named as defendant(s) in various actions, administrative and
   judicial.

    11.    Upon Default, all matters are settled res judicata and stare decisis.

   12.      Default comprises an estoppel of all actions, administrative and judicial, by
   Respondents against Paul-Kenneth: Cromar, 31. Pomeroy , Equity Jurisprudence Section 805 , p.
   192, Restatement 2d of Torts Section 894(1) (1979), and now reasonably relied on, Wilbur
   National Bank v US 294 US 120, 124-125 (1935), due to misconduct by Government agents
   Heckler v Community Health Services, 467 US 51, at 59, 60, Federal Crop Ins., supra. " It [the
   doctrine of Estoppel by Silence] arises where a person is under duty to another to speak or failure
   to speak is inconsistent with honest dealings. " In Re McArdl es Estate, 140 Misc. 257, et seq.,
   and Silence, to work estoppel, must amount to bad faith. Wise v USDC Ky. , 38 F Supp 130, 134,
   where duty and opportunity to speak, Codd v Westchester Fire Ins. Co. 14 Wash. 2d 600, 128 P
   2d 968, 151 ALR 316, creating ignorance of facts, Cushing v US Mass, 18 F Supp 83, inducing
   person claiming estoppel to alter his position, Braunch v Freking, 2 19 Iowa 556, 258 NW 892,
   knowledge of facts and of rights by person estopped, Harvey v Richard , 200 La. 97, 7 So. 2d 674,
   willful or culpable silence, Lenconi v Fidelity Trust & Savings Bank of Fresno, 96 Cal. App. 490,
   273 P. 103 et seq., "S ilence" implies knowledge, and an opportunity to act upon it, Pence v
   Langdon, 99 US 578 @ 581 , et seq.

                                                     12
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1447 Page 13 of 14



   13.     Under the Clearfield Doctrine, derived from the 1943 Supreme Co urt Decision in
   Clearfield Trust. et al. vs. Un ited States, (328 U.S. 363 , 3 I 8), the court ruled, in essence, that
   when a government reduces itself to a corporate status, it becomes merely another corporation.
   having no more nor less standing than all other corporations.

   15.    The UNITED STA TES Supreme court in 2000 ruled, Bond vs. UNITED
   ST ATES 529 US 334-2000, held that the people are in fact Sovereign and not the
   ST A TES or government. The court went on to define that local, ST ATE and FEDERAL
   law enforcement officers are committing unlawful actions against the Sovereign
   people by the enforcement of laws and are ersonally liable for their actions.


                                     DISCLAIMER
   THE QUOTATION OF THE PRIVATELY COPYRIGHTED STATUTORY
   LEGISLATIVELY CREATED CASE LAW AND ST ATE AND FEDERAL STATUTES
   PURSUANT TO PL 88-244, DECEMBER 30, 1963, IS DONE WITHOUT INTENT TO
   CREATE A "USE", VIOLATE ANY PRIVATE COPYRIGHT, OR GIVE LEGAL
   ADVISE TO ANYONE, AND ST ANDS SO UNLESS LAWFULLY PROTESTED BY ANY
   CONCERNED PARTY(IES)

   Notice to the principal is notice to all agents. Notice to an agent is notice
   to all principals. By this Public Notice, Declarations, Mandates and
   Lawful Protests the world is now informed.



   BE IT SO EXECUTED, and by this execution, be made to appear, in-deed, enacted , de~reed,
   This the ~     day of the ___filh__ month , anno Domini , two thousand and _lQ_, Amen.



                                              L.S.   b -~
                                                       Signed onl y in co rrect public capacity as
                                                       Benefi ciary of the Ori ginal Juri sd iction

                                              Paul-Kenneth: Cromar.
                                              c/o 9870 north meadow dri ve.
                                              Cedar Hill s
                                              Utah [ 8-1-062 ]


        CC: MR . WILLIAM P. BARR acting as Atto rney General
           MR. GARY HERB ERT acting as Utah Governor
           United States Marshals office - Salt Lake City
           LaVoy Finicum - R.I.P. (in c/o his beloved widow Jeannette Finicum)
           Ryan Bundy
           Ammon Bundy
           Shawna Cox
           TIMOTHY TYMKOVlCH as acting Chief Jud ge
             for the US Co urt of Appeals for the Tenth Circuit - and Pres ident Trump Supreme
                                                       13
Case 2:17-cv-01223-RJS Document 132-1 Filed 08/13/20 PageID.1448 Page 14 of 14



           Court nominee short-lister (as a potential witness/ investigator to that court' s
           un-Constitutional mischief)
         Utah Senator Mike Lee




                                                   14
